UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 0-30507 BellaVista Capital, Inc. (Exact name of registrant as specified in its charter) Maryland 94-3324992 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 15700 Winchester Blvd. Los Gatos, CA (Address of principal offices) (zip code) (408) 354-8424 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes []No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Yes []No [X] Yes []No [X] Non-accelerated filer (Do not Check if a smaller reporting company) Smaller reporting company Yes []No [] Yes [X]No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS: The number of shares of the registrant’s only class of common equity, its common stock, outstanding as of March 15, 2011: 11,171,433 This Quarterly Report on Form 10-Q of BellaVista Capital, Inc. (the “Company”) contains forward-looking statements.All statements other than statements of historical fact may be forward-looking statements.These include statements regarding the Company’s future financial results, operating results, business strategies, projected costs and capital expenditures, investment portfolio, competitive positions, and plans and objectives of management for future operations.Forward-looking statements may be identified by the use of words such as “may,” “will,” “should,” “expect,” “plan,” anticipate,” “believe,” “estimate,” “predict,” “intend,” “seek,” “target” and “continue,” or the negative of these terms, and include the assumptions that underlie such statements.The Company’s actual results could differ materially from those expressed or implied in these forward-looking statements as a result of various risks and uncertainties, including those set forth in Part II, Item 1A - Risk Factors.All forward-looking statements in this report are based on information available to the Company as of the date hereof and the Company assumes no obligation to update any such statements. Table of Contents Part I. Financial Information Item 1. Financial Statements (unaudited) 2 Condensed Consolidated Balance Sheets as of June 30, 2010 (unaudited) and September 30, 2009 (Note 1) 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended June 30, 2010 and 2009 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended June 30, 2010 and 2009 (unaudited) 5 Notes to the Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 Part II. Other Information Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 25 Signatures 26 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Attached are the following unaudited financial statements of BellaVista Capital, Inc., formerly known as Primecore Mortgage Trust, Inc. (the “Company”): Condensed Consolidated Balance Sheets as of June 30, 2010 (unaudited) and September 30, 2009 Condensed Consolidated Statements of Operations for the Three Months and Nine Months ended June 30, 2010 and 2009 (unaudited) Condensed Consolidated Statements of Cash Flows for the Nine Months ended June 30, 2010 and 2009 (unaudited) Notes to Condensed Consolidated Financial Statements (unaudited) The financial statements referred to above should be read in conjunction with the Company’s audited financial statements for the fiscal year ended September 30, 2009 as filed with the Securities and Exchange Commission in our Annual Report on Form 10-K, filed March 31, 2010. 2 BELLAVISTA CAPITAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2009 June 30, 2010 (unaudited) September 30, 2009 (Note 1) ASSETS: Cash and cash equivalents $ 14,504 $ Accounts receivable, net of allowance of $260,160 and $327,044 at June 30, 2010 and September 30, 2009, respectively Loans receivable secured by real estate 4,635,719 Joint venture investments in real estate developments Investments in real estate developments Investments in rental property, net of accumulated depreciation of $234,513 and $157,246 at June 30, 2010 and September 30, 2009, respectively Fixed assets, net of accumulated depreciation of $18,756 and $16,630 at June 30, 2010 and September 30, 2009, respectively - Other assets, net 271,138 Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY: Liabilities: Secured notes payable and lines of credit $ $ Unsecured notes payable - Accounts payable and accrued expenses Total liabilities Commitments and contingencies (see Note 10) ─ ─ Shareholders’ equity: Common stock: par value $0.01, 50,000,000 shares authorized, 11,171,433 issued and outstanding at June 30, 2010 and September 30, 2009 Additional paid-in capital Accumulated deficit (81,784,280 ) (79,375,687 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to these condensed consolidated financial statements 3 BELLAVISTA CAPITAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED JUNE 30, 2 (Unaudited) Three Months Ended June 30, Nine Months Ended June 30, REVENUES: Revenues from loans receivable $ Revenues from joint venture investments in real estate developments - - - Revenues from sales of investments in real estate developments REO property rental revenues - Rental revenues Other Income - - - Total revenues Cost of investments in real estate developments (1,167,793 ) (4,575,256 ) (7,385,211 ) (5,656,930 ) Rental expenses (117,378 ) (58,956 ) (307,362 ) (181,171 ) Gross profit (loss) (66,850 ) EXPENSES: Legal and accounting expense Board of directors fees Asset management fee Officers consulting fees for routine business operations – related party D&O insurance expense General and administrative expense Reserve for uncollectible interest - Depreciation expense BellaVista total operating expenses REO carrying costs and expenses Provision for impairment of real estate investments Total operating expenses Net loss from operations (1,134,532 ) (1,315,630 ) (1,852,564 ) (4,627,230 ) OTHER INCOME (EXPENSE) Interest income - - - Interest expense (173,490 ) (209,818 ) (527, 884 ) (598,054 ) Total other income (expense) (173,490 ) (209,818 ) (527,884 ) (596,973 ) Net loss before tax (1,308,022 ) (1,525,448 ) (2,380,448 ) (5,224,203 ) Income tax benefit (expense) (800 ) (28,145 ) (800 ) Net loss allocable to common stock $
